 In the Matter of CHESAPEAKE CORPORATION OF VIRGINIAandINTER-NATIONAL BROTHERHOOD OF PAPERMAKERS,LOCAL 457Case No. R-4904.-Decided July 3, 19113Mr. David N. Sutton,of West Point, Va., for the Company.Mr. Denver Lambert,ofWest Point, Va., for the Union.Mr. Louis Cokin,of counsel to the Board..DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Paper-makers, Local 457, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Chesapeake Corporation of Virginia, West.Point, Virginia,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Anthony E.,Molina, Trial Examiner. Said hearing was held at West Point,Virginia, on February 18, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChesapeake Corporation of Virginia is a Virginia corporation withits principal place of business at West Point, Virginia, where it isengaged inthe manufacture, sale, and distribution of kraft board,pulp, and paper.The Company receives raw materials valued inexcessof $500,000 annually from points outside the State of Vir-ginia, and ships finished products out of the State of Virginia valuedin excessof $5,000,000 annually.The Company admits that it is51 N. L.R. B., No. 8.32 CHESAPEAKE CORPORATION OF VIRGINIA33engaged in commerce within the meaning of the National LaborRelations Act.II. THEORGANIZATION INVOLVEDInternational Brotherhood of Papermakers, Local 457, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union, which is the certified representative of the non-super-visory employees, seeks a unit comprised of boss machine tenders.The Company employs 4 boss machine tenders, each of whom directsthe work of 22 employees.The boss machine tenders are paid on asalaried basis in contrast to the other employees who are paid on anhourly rate.They have the authority to lay off employees andrecommend the hire of new employees. In the absence of the super-intendent, the boss machine tenders are the highest supervisory of-ficials in the plant.We find, as we did in a prior decision involvingthe Company,' that boss machine tenders are supervisory employees.The Union urges that this category of supervisory employees beestablished as an appropriate bargaining unit.The Company as-serts that these employees are not "employees" within the meaningof the Act and urges that the petition be dismissed.For the reasons stated in the majority and dissenting opinions oftheMaryland Dry Dockcase,2we find that the unit herein proposed-is not an appropriate unit for collective bargaining, within the mean-ing of Section 9 (b) of the Act, and we shall therefore dismiss thepetition.ORDERUpon the basis of the foregoing findings of fact and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Chesapeake Corporation of Virginia, WestPoint, Virginia, filed by International Brotherhood of Papermakers,Local 457, be, and it hereby is, dismissed.IMatter of Chesapeake Corporation of VirginiaandInternatwnal Brotherhood of Paper-makers, Local457, 45 N. L. R. B. 1289.2 49 N. L. R. B. 733.